Citation Nr: 1138473	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1967 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the November 2006 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective September 11, 2006.  In the May 2007 rating decision, the RO denied service connection for basal cell carcinoma of the left antecubital forearm.  

In a February 2010 decision, the Board denied an initial compensable rating for bilateral hearing loss.  The Board remanded the remaining issue on appeal, entitlement to service connection for basal cell carcinoma, to the RO for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for skin cancer.  He reports that during his period of active duty, he worked on the flight line where he was exposed to the sun on a daily basis.  The appellant theorizes that such exposure caused him to develop skin cancer.  

In connection with his claim, the appellant submitted a September 2004 letter from his private dermatologist, Mark B. Weinstein, M.D., who noted that the appellant had been seen in his office for a questionable basal cell carcinoma of the left anticubital fossa.  A shave biopsy was performed and confirmed the presence of basal cell carcinoma.  

Thereafter, the appellant submitted a May 2008 statement indicating that since filing his claim, he had had additional skin cancers removed from his hands and face.  He further claimed that his private dermatologist, Dr. Weinstein, had advised him that the skin cancer on his arms and face was due to constant exposure to the sun during the three years he was on active duty.  

In light of the appellant's contentions and the record on appeal, in February 2010, the Board remanded the matter to the RO for additional evidentiary development, including obtaining additional clinical records from Dr. Weinstein.  

Pursuant to the Board's remand instructions, in an April 2010 letter, the RO contacted the appellant and asked that he submit the appropriate authorization form so that VA could obtain records from Dr. Weinstein.  The appellant returned a signed and dated form the following month, although he failed to complete the section of the form listing Dr. Weinstein's address.  The RO failed to take further action, either by asking the appellant to complete the form in its entirety or by obtaining the necessary address information from the existing record, including the September 2004 letter from Dr. Weinstein or from the November 2006 VA Form 21-4142 for Dr. Weinstein previously completed by the appellant.  

Because the RO failed to comply with the Board's remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

The Board also wishes to advise the appellant that the record on appeal currently contains no information from Dr. Weinstein, or any other medical professional, linking his current skin cancer to sun exposure during service.  The appellant is therefore advised that it would be to his benefit to submit a statement from Dr. Weinstein memorializing his opinion that the appellant's skin cancer was incurred in service.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional information or authorization needed from the appellant, the RO should contact Mark B. Weinstein, M.D., and request clinical records pertaining to the appellant for the period from September 2007 to the present.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


